 

Exhibit 10.2

 

[image_001.jpg]

 

New York Chicago San Diego Atlanta Vancouver Sao Paulo Hong Kong Beijing Mumbai
Perth Sydney Taipei

 

www.mzgroup.us

 

Investor Relations Consulting Agreement

 

THIS CONSULTING AGREEMENT (“Agreement”) is made this 8th day of April, 2016 by
and between Algodon Wines & Luxury Development Group (VINO) (hereinafter
referred to as the “Company” or “VINO”), and MZHCI, LLC, a MZ Group Company
(hereinafter referred collectively as the “Consultant” or “MZHCI”).

 

EXPLANATORY STATEMENT

 

The Consultant affirms that it has successfully demonstrated financial and
public relations consulting expertise, and possesses valuable knowledge, and
experience in the areas of business finance and corporate investor/public
relations. The Company believes that the Consultant’s knowledge, expertise and
experience would benefit the Company, and the Company desires to retain the
Consultant to perform consulting services for the Company under this Agreement.

 

NOW, THEREFORE, in consideration of their mutual agreements and covenants
contained herein, and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and in further consideration of the
affixation by the parties of their respective signatures below, the parties
agree as follows:

 

Consulting Services

 

1.1 MZHCI agrees that for a period of twelve (12) months commencing on the 12th
day of April 2016, the Consultant will reasonably be available during regular
business hours to advise, counsel and inform designated officers and employees
of the Company as it relates to financial markets and exchanges, competitors,
business acquisitions and other aspects of or concerning the Company’s business
about which MZHCI has knowledge or expertise.

 

1.2 MZHCI shall render services to the Company as an independent contractor, and
not as an employee. All services rendered by MZHCI on behalf of the Company
shall be performed to the best of MZHCI’s ability in concert with the overall
business plan of the Company and the goals and objectives of the Company’s
management and Board of Directors, including articulating VINO’s investment
story and highlights; building and maintaining relationships with supporters of
the stock, including institutional investors and sell-side analysts; increasing
the Company participation in investment conferences focused on mobile technology
and small-cap companies; achieving a fair market value for the Company’s stock;
and significantly increasing the Company’ s exposure in the financial market.

 

MZHCI Initial_________ COMPANY Initial_________

 

Page 1  

 

 

[image_002.jpg] 

 

I.Scope of Services, Programs and Deliverables

 

MZHCI will develop, implement, and maintain an ongoing stock market support
system for VINO with the general objective of expanding awareness in VINO among
stockbrokers, analysts, small-cap portfolio/fund managers, market makers, and
the appropriate financial & trade publications.

 

1. SHAREHOLDER COMMUNICATIONS

 

  A. Consultant will understand the financials and all operating metrics of VINO
in detail, facilitating interactions with new and current investors.   B.
Consultant will provide 2 pager, PPT, and full website implementation.   C.
Consultant will send welcome letter to initiate relationship with key
shareholders + stakeholders.   D. Consultant will review all Press Releases for
all material events: assist management in articulating all material operating
and financial events. Disseminate news to investor + media database.   E.
Consultant will provide a Senior Account Manager and single point of contact for
all investors. Streamlines all communication and IR functionality.   F.
Consultant will conduct a perception study: contact shareholders/analysts and
prospective investors on a quarterly basis to gather feedback on their views of
how the business is evolving and management’s execution relative to
expectations.   G. Consultant will host all earnings conference calls.
Logistics, script, and rehearsal sessions, including FAQs. Moderate call and
manage the investor question queue.

 

2. INVESTMENT COMMUNITY OUTREACH

 

MZ will implement an ongoing stock market support system for VINO with the
general objective of expanding awareness among stockbrokers, analysts, small-cap
portfolio/fund managers, market makers, and the appropriate financial & trade
publications.

 

  A. Consultant will provide roadshow coaching with objective analysis and
recommendations to improve management’s presentation delivery.   B. Consultant
will make introductions to targeted investors worldwide utilizing a proprietary,
robust database:

 

  i. Equity Brokers   ii. Analysts (both generalists and industry specialists)  
iii. Portfolio Managers/Institutions   iv. High Net Worth Investors   v. Market
Makers   vi. Financial Publications

 

  C. Consultant will organize Non-Deal Roadshows throughout the next twelve
months. MZHCI provides complete intelligence pre and post meeting and has a
trained professional to accompany management. This will include Australia and
other countries if appropriate.   D. Consultant will organize Virtual Non-Deal
Roadshows throughout the next twelve months – Live investor presentations
webcast from management’s locale. This will be by invitation only and
participants will be comprised of shareholders, institutional and retail
investors, and buy/sell side analysts.



  E. Consultant will screen all North American investment firms for upcoming
financial conferences and select those that would be appropriate for VINO. Work
to secure invitations. Consultant will endeavor to obtain at least two
invitations.

 

MZHCI initials: ________ Company initials: ________

 

Page 2 of 8  

 

 

[image_002.jpg] 

 

3. FINANCIAL MEDIA RELATIONS

 

Targeted media relations offer an important segment to the corporate story.
MZHCI will target media opportunities that highlight VINO’s strategy, growth
objectives, board of directors, developments and milestones related to its
business. Services include:

 

  A. Targeted media programs   B. Strategic counsel   C. Release drafts and
media targets   D. Q&A to support significant corporate developments   F.
Feedback after interviews

 

Trade Magazines & Journals - Investors, business partners, customers, and
business reporters utilize the industry press as a valued source of information.
MZHCI will raise awareness for VINO’s business and technologies, and news events
related to growth performance, partnership deals, and significant product
advances in qualified trade magazines and journals.

 

Business & Financial Media – MZHCI will identify the optimal news, corporate,
and industry trends that will provide angles in the business/financial media and
then actively pursue those opportunities with the appropriate reporter(s).

 

MZHCI Branded Distribution – Company will be featured in MZHCI Newsletter which
is distributed eight times per year to over 25,000 investors worldwide.

 

PUBLIC MARKET INSIGHT

 

MZHCI will counsel and educate the Company’s senior management on the life cycle
of the financial markets and most importantly how the Company is impacted
directly and indirectly by different variables. The Team at MZHCI leverages its
collective expertise on all aspects of strategic financial, corporate and crisis
communications gain through representing over 200 public companies. MZHCI will
help the Company set and manage expectations while relaying valuation metrics,
perceptions, and methodologies utilized by investment professionals. This
consulting aspect of MZHCI’s business is extremely valuable for management to
optimize key opportunities and to avoid pitfalls.

 

As part of its ongoing commitment and partnership with the Company, MZHCI will
educate the Company’s senior management on the importance of establishing
conservative expectations and how various corporate actions may be perceived and
impact the public market. MZHCI can also help access acquisition candidates plus
discuss the financial impacts and longer term implications.

 

MZHCI initials: ________ Company initials: ________

 

Page 3 of 8  

 

 

[image_002.jpg] 

 

II. Agenda

 

Timeline

 

FIRST 30 DAYS

 

  A. Spend adequate time with management to understand the business/growth plan,
financial forecasts, capital expenditure, and cash flow projections.   B. Create
a two-page Corporate Profile, which clearly articulates VINO’s current business
and financial position, as well as its strategy for future growth. This is an
important marketing piece for investors to quickly learn about the company.   C.
Review and update PowerPoint presentation. MZHCI will utilize proprietary
research, feedback from conversations and meetings to incorporate and improve
the Investor PowerPoint and message delivery. UPDATED AT LEAST ONE TIME PER
QUARTER.   D. Assist and provide input for all corporate press releases
including both creation and ongoing revisions. We will assist by providing
additional fact finding and other market research which will help the context
and delivery of the message.   E. Include VINO on MZ Newsletter and
www.mzgroup.us website within two weeks.   F. Counsel senior management on all
aspects of the capital markets and most importantly how VINO is impacted
directly and indirectly by different economic variables. The goal is to enable
management to optimize key opportunities and to avoid pitfalls, both of which
have long-term positive implications.   G. Host Virtual Road Shows for
management with goal of having at least 20-25 new investment professionals
joining during each event. Alternate schedules between these events and
traditional Road Shows to continue growing a pipeline of new and interested
investors.   H. Develop initial target list and begin making introductions to
investment professionals and investors while seeding and confirming meetings for
upcoming Road Shows. Practice and refine presentation with management team.



  - Target brokers, fund managers, Buy and Sell Side Analysts, and high net
worth investors which follow companies with a similar profile to VINO



  I. Provide a detailed description of each contact prior to each meeting.
During the meetings and/or conference calls a member of MZHCI will be available
to facilitate the correspondence and assist with due diligence. Management will
be provided with a summary of feedback including MZHCI’s suggestions for
improvements on both the context and delivery of the Company’s story.

 

DAYS 30-60

 

  A. Target brokerage firms who hold conferences which would be applicable for
VINO. Establish a goal of having management present in at least 3 new
conferences. These would be non-paid for and have high institutional attendance,
in addition to high net worth investors. Additionally, MZHCI will seek
opportunities to present to brokers directly at firms for both teach-ins and
small events.   B. Formalize a Press Release calendar (queue) for coming three
months. Create and release accordingly to the market and simultaneously to
current and prospective investors inboxes.   C. Include VINO where applicable in
interviews with all financial online sites. Review and create media target list.
Being to make introductions and follow-up.   D. Include VINO in all
presentations where MZHCI representatives will speak on VINO’s industry topics.
  E. Continue outreach and road shows.

 

MZHCI initials: ________ Company initials: ________

 

Page 4 of 8  

 

 

[image_002.jpg] 

 

DAYS 60-90

 

  A. Formalize and continually update the database to ensure that all press
releases are e-mailed to all interested professionals.   B. Target newsletter
editors and publishers for favorable recommendations. Focus on Business
Publications for appropriate stories on VINO product roll-out, unique carrier
centric model, and key competitive advantages to investors and industry players.
Follow-up accordingly with all interested parties with a goal of receiving a new
piece of media coverage at least 1x per quarter.   C. Schedule and book out Road
Shows.   D. Conduct and host quarterly and annual earnings call. This will
include full script creation, Q&A/FAQ compilation and practice. Incorporate
feedback and key concepts into prepared remarks. Schedule the call, including
webcast and generate a press release to notify shareholders of conference call
(it should be released at least 7 days prior to call date). Call outs to
maximize attendance and gather feedback to improve ongoing public
correspondence.

 

ONGOING – These services will be provided ongoing with a summary included in
each quarterly update

 

  A. Respond to all investor requests and calls in a timely manner to facilitate
the distribution of corporate information. Focus on educating shareholders, with
the premise that an informed investor will become a longer term investor.   B.
Formalize and continually update the database to ensure that all press releases
are e-mailed to all interested professionals. This includes the input of notes
to keep track of all investor correspondence and reminder calls to all investor
prior to earnings conference calls.   C. Provide consulting services to VINO
management on the public markets   D. Provide progress reports to senior
management and evaluate achievements with a monthly summary of activities and a
detailed report every quarter.

 

Many of the above items will occur simultaneously but certain items will have
chronological priority over others. As VINO grows, MZHCI will recommend changes
to the Agenda that complement its growth. As the Company continues to execute
its strategic plan by winning new customers and expanding its base of business
we will target an expanded universe of institutional investors. At each stage of
growth, the appropriate approach to the market will be incorporated into the
agenda for optimal results.

 

Assuming that management’s efforts are leading ultimately to success and greater
profitability, the end results of this financial communication and awareness
campaign should be:

 

  A. An increase in the number of financial professionals (including brokers,
institutions and analysts) and individual investors well educated and
knowledgeable about VINO: including senior management, the company’s products,
and its current financial condition & growth opportunities.   B. An increase in
the number of articles printed in both trade and financial publications.   C. An
increase in the liquidity of the common stock.   D. An increase in VINO market
capitalization coupled with a broader, more diverse shareholder base.   E.
Suitable and better access to the capital markets, which will facilitate future
acquisitions and working capital needs.

 

MZHCI initials: ________ Company initials: ________

 

Page 5 of 8  

 

 

[image_002.jpg] 

 

III. Term

 

This Agreement becomes effective upon execution, and shall remain effective for
a period of twelve (12) months from that date. After the initial six (6) months
of the term, this Agreement be terminated by either party by delivery of written
notice of termination to the other at least thirty (30) days prior to the end of
the six (6) month term. In the event that this agreement is not terminated at
the end of the initial 6 month period, this agreement shall continue through the
life of the agreement.

 

IV. Compensation

 

Cash $6,500 per month payable on the first day of each month.     Equity The
Company will issue a warrant to purchase up to 150,000 shares of common stock
covering a 12 month service period. The first warrant to purchase 75,000 will
issued within 10 days of the contract date with a strike price at $2.50 and will
vest in 3 months from the contract date. The second warrant to purchase 75,000
will be issued at the 6 month anniversary date with a strike price at $2.50 and
will vest in 3 months from the 6 month anniversary date. The common shares
underlying the warrants will be registered no later than 12 months from the date
of the IPO or public offering. The warrants will include a cashless provision
and collectively expire 3 years from the date the first offering is completed.  
  Expense Reimbursement Only expenses that would ordinarily be incurred by the
Company will be billed back on a monthly basis. Applicable reimbursements would
include: creation, printing and postage for investor packages, fees for news
wire services. Any packages requiring additional photocopying/ printing will be
billed back to the Company at cost (with no mark-up). Any extraordinary items,
such as broker lunch presentations, air travel, hotel, ground transportation or
media campaigns, etc. shall be paid by the Company, only with Company
authorization prior to incurring any expenses.

 

V. Prior Restriction

 

MZHCI represents to the Company that it is not subject to, or bound by, any
agreement which sets forth or contains any provision, the existence or
enforcement of which would in any way restrict or hinder MZHCI from performing
the services on behalf of the Company that MZHCI is herein agreeing to perform.

 

Neither MZHCI nor any consultant it utilizes in connection with the services
hereunder shall provide any service to, or contract with any direct competitor
of the Company during the Term of this Agreement (including any extensions
thereof) or for a period of ninety (90) days thereafter.

 

MZHCI initials: ________ Company initials: ________

 

Page 6 of 8  

 

 

[image_002.jpg] 

 

VI. Assignment

 

This Agreement is personal to MZHCI and may not be assigned in any way by MZHCI
without the prior written consent of the Company. Subject to the foregoing, the
rights and obligations under this Agreement shall inure to the benefit of, and
shall be binding upon, the heirs, legatees, successors and permitted assigns of
MZHCI and upon the successors and assigns of the Company.

 

VII. Confidentiality

 

Except as required by law or court order, MZHCI will keep confidential any trade
secrets or confidential or proprietary information of the Company which are now
known to MZHCI or which hereinafter may become known to MZHCI and MZHCI shall
not at any time directly or indirectly disclose or permit to be disclosed any
such information to any person, firm, or corporation or other entity, or use the
same in any way other than in connection with the business of the Company and in
any case only with prior written permission of VINO. For purposes of this
Agreement, “trade secrets or confidential or proprietary information” includes
information unique to or about the Company including but not limited to its
business and is not known or generally available to the public.

 

Any confidential material held by Consultant will be returned to Company within
one calendar month of the expiration or termination of this agreement.

 

Any confidential information should not be disclosed by Consultant for a period
of five (5) years subsequent to the termination of this agreement.

 

VIII. Default

 

  1. Except for a claim or controversy arising under Section VIII of this
Agreement, any claim or controversy arising under any of the provisions of this
Agreement shall, at the election of either party hereto, be determined by
arbitration in California in accordance with the rules of the American
Arbitration Association. The decision of the Arbitrator shall be binding and
conclusive upon the parties. Each party shall pay its own costs and expenses in
any such arbitration. The prevailing party shall be entitled to reimbursement of
all fees incurred, including attorney, filing, travel and anything associated
with the arbitration.         2. In the event that MZHCI commits any material
breach of any provision of this Agreement, as determined by the Company in good
faith, the Company may, by injunctive action, compel MZHCI to comply with, or
restrain MZHCI from violating, such provision, and, in addition, and not in the
alternative, the Company shall be entitled to declare MZHCI in default hereunder
and to terminate this Agreement and any further payments hereunder.         3.
Since MZHCI must at all times rely upon the accuracy and completeness of
information supplied to it by the Company’s officers, directors, agents, and
employees, the Company agrees to indemnify, hold harmless, and defend MZHCI, its
officers, agents, and employees at the Company’s expense, against any proceeding
or suit which may arise out of and/or be due to any material misrepresentation
in such information supplied by the Company to MZHCI (or any material omission
by the Company that caused such supplied information to be materially
misleading).         4. MZHCI agrees to indemnify, hold harmless and defend the
Company, its officers, directors, employees and agents from and against any and
all claims, actions, proceedings, losses, liabilities, costs and expenses
(including without limitation reasonable attorney’s fees) incurred by any of
them in connection with, as a result of, and or due to any actions or inactions
or misstatements by MZHCI, its officers, agents, or employees regarding or on
behalf of the Company whether as a result of rendering services under this
agreement or otherwise.

 

MZHCI initials: ________ Company initials: ________

 

Page 7 of 8  

 

 

[image_002.jpg] 

 

IX. Severability and Reformation

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision were never a part hereof, and the
remaining provisions shall remain in full force and shall not be affected by the
illegal, invalid, or unenforceable provision, or by its severance; but in any
such event this Agreement shall be construed to give effect to the severed
provision to the extent legally permissible.

 

X. Notices

 

Any notices required by this Agreement shall (i) be made in writing and
delivered to the party to whom it is addressed by hand delivery, by certified
mail, return receipt requested, with adequate postage prepaid, or by courier
delivery service (including major overnight delivery companies such as Federal
Express and UPS), (ii) be deemed given when received, and (iii) in the case of
the Company, be mailed to its principal office at Algodon Wines & Luxury
Development Group, 135 Fifth Avenue, 10th Floor, New York, NY 10010; and in the
case of MZHCI, be mailed to MZHCI, LLC, 5055 Avenida Encinas, Suite 130,
Carlsbad, CA 92008.

 

XI. Miscellaneous

 

  1. This Agreement may not be amended, except by a written instrument signed
and delivered by each of the parties hereto.   2. This Agreement constitutes the
entire understanding between the parties hereto with respect to the subject
matter hereof, and all other agreements relating to the subject matter hereof
are hereby superseded.   3. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California.

 

In Witness Whereof, the parties have executed this Consulting Agreement as of
the day and year first above written.

 

AGREED:

 

MZHCI, LLC   Algodon Wines & Luxury Development Group           By: /s/ Ted
Haberfield   By: /s/ Scott Mathis   Ted Haberfield, President     Scott Mathis,
Chairman & CEO           Date: April 15, 2016   Date: April 14, 2016

 

MZHCI initials: ________ Company initials: ________

 

Page 8 of 8  

 

 

 

